 



[tlogo.jpg]

 

April 17, 2014

 

Gillian Munson

 

Re: Amendment to Employment Agreement

 

Dear Gillian,

 

You and XO Group Inc. (the “Company”) entered into an employment agreement dated
November 12, 2013 (the “Employment Agreement”).

 

This amendment to the Employment Agreement (the “Amendment”) amends the
Employment Agreement to restate the definition of “Good Reason” to read as
follows:

 

“Good Reason” shall mean (1) any reduction of your salary below the Base Salary
amount, or a material reduction of your then-current salary rate or maximum
bonus/LTIP opportunity, (2) the relocation of your principal place of business
by more than 20 miles, (3) a material diminution in your duties, authorities or
responsibilities, (4) any diminution of your title as set forth in this letter,
(5) a change in the reporting structure whereby you are required to report to a
Company officer other than the Chief Executive Officer or President, or (6) a
material breach of this letter agreement by the Company; provided, however, that
Good Reason shall exist only if (a) you have given written notice to the Company
(specifying such circumstances in reasonable detail) within thirty (30) days of
the initial existence of the Good Reason circumstances, (b) the Company has
failed within thirty (30) days of receipt of such notice to cure such
circumstances, and (c) you resign within six (6) months of the initial
occurrence of the circumstances constituting Good Reason.”

 

This Amendment may be executed in two or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.

 

[Signature Page Follows]

 

 

 

 

To the extent not expressly amended hereby, your Employment Agreement remains in
full force and effect. Please indicate your agreement to the above terms by
signing below.

 

  Very truly yours,       XO GROUP INC.       /s/ Michael Steib   Michael Steib
  Chief Executive Officer

 

ACCEPTED AND AGREED:       /s/ Gillian Munson   Gillian Munson       Dated:
April 17, 2014        

 

 

 

